Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
18, 2019.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-18-00950-CV



                   IN RE SOMAIAH KHOLAIF, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No. 2
                            Harris County, Texas
                        Trial Court Cause No. 449677

                       MEMORANDUM OPINION

      On October 30, 2018, relator Somaiah Kholaif filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In her petition, relator asked this court to compel the Honorable Rory R.
Olsen, former presiding judge of the Probate Court No. 3 of Harris County, to
vacate his order quashing her request for discovery. On January 1, 2019, Judge
Olsen ceased to hold office as judge of the Probate Court No. 3. Judge Olsen’s
successor is the Honorable Jason Cox. We abated this original proceeding to afford
Judge Cox an opportunity to consider the order quashing discovery. See Tex. R.
App. P. 7.2(b). On February 22, 2019, Judge Cox recused himself from this case.
The case was randomly reassigned to Probate Court No. 2. Presiding Judge of
Probate Court No. 2, the Honorable Michael Newman confirmed Judge Olsen’s
prior order. We reinstated this appeal after receiving notice that the order subject of
this proceeding was confirmed.

       With certain exceptions, to obtain mandamus relief a relator must show both
that the trial court clearly abused its discretion and that relator has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator has not shown that she is entitled to mandamus
relief. We therefore deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Bourliot and Spain.




                                          2